



NiSource Inc.
2010 Omnibus Incentive Plan


Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (the “Agreement”), is made and
entered into as of     , by and between NiSource Inc., a Delaware corporation
(the “Company”), and        , a Nonemployee Director of the Company (the
“Grantee”).


Section 1.  Restricted Stock Unit Award. The Company hereby grants to the
Grantee, on the terms and conditions hereinafter set forth, an annual Award of
Restricted Stock Units (“RSUs”) each year the Grantee serves as a member of the
Board of Directors of NiSource Inc. For each term for which a Grantee is
elected, the number of RSUs awarded is calculated by dividing the annual equity
retainer amount, as periodically determined by resolution by the NiSource Inc.
Board of Directors, by the Fair Market Value of the NiSource Inc. common stock
on the Date of Grant. The annual equity retainer amount will be prorated as
reflected in the grant notice for any portion of a year for which the Grantee
was not serving as a director. For purposes of this Agreement, the "Date of
Grant" shall mean the date specified in the annual grant notice evidencing the
annual award of RSUs. The Restricted Stock Units will be represented by a
bookkeeping entry (the “RSU Account”) of the Company, and each Restricted Stock
Unit shall be equivalent to one share of the Company’s common stock.


Section 2. Grantee Accounts. The number of whole and fractional RSUs granted
pursuant to this Agreement shall be credited to the Grantee’s RSU Account. The
Grantee shall be credited with additional RSUs pursuant to Article XIV of the
Plan to reflect dividend equivalents with respect to the period of time between
the Date of Grant and the receipt of payment under the Plan. Such dividend
equivalent credits will be equal to the dividends or other distributions
declared on any Shares underlying the RSUs. Dividend equivalents will be
aggregated and credited to the Grantee's RSU Account in the form of additional
RSUs based on the Fair Market Value on the dividend payment date. Each RSU
Account shall be maintained on the books of the Company until full payment of
the balance thereof has been made to the Grantee (or the Grantee’s beneficiaries
or estate if the Grantee is deceased) in accordance with Sections 4 and 5
herein. No funds shall be set aside or earmarked for any RSU Account, which
shall be purely a bookkeeping device.


Section 3.  Vesting and Lapse of Restrictions. The annual RSUs awarded under
this Agreement will vest on the last day of the Grantee’s annual term for which
the Grantee is elected that corresponds to the year in which the RSUs are
awarded; provided, however, that if the Grantee first becomes a Nonemployee
Director of the Company after the start of an annual term, the first annual
Award of Restricted Stock Units relating to such shorter annual term shall vest
on the first anniversary of the Date of Grant. All future annual Awards shall
vest on the last day of the Grantee’s annual term for which the Grantee is
elected that corresponds to the year in which the RSUs are awarded.
Notwithstanding the foregoing, in the event of a Change in Control, the RSUs
awarded under this Agreement shall vest in accordance with Article XVI of the
Plan. Further notwithstanding the foregoing, in the event that Grantee separates
from service prior to such time as a result of “Retirement” (defined as the
cessation of services after providing a minimum of five continuous years of
service as a member of the Board), death or Disability, the Grantee shall
pro-rata vest in an amount of RSUs determined by using a fraction, where the
numerator shall be the number of full or partial calendar months elapsed between
the Date of Grant and the date the Grantee’s Retirement, death or Disability,
and the denominator of which shall be the number of full or partial calendar
months elapsed between the Date of Grant and the last day of the Grantee’s
annual term for which the Grantee is elected that corresponds to the year in
which the RSUs are awarded.







--------------------------------------------------------------------------------





Section 4. Payment of RSUs. The Company shall distribute the RSUs to the Grantee
under each Award as soon as practicable (but in no event later than 60 days)
after the date such Award vests, except as provided in a valid deferral election
made pursuant to Article XVII of the Plan and Section 5 below. The Grantee shall
be entitled to receive from the Company a number of Shares with an aggregate
Fair Market Value on the date of payment equal to the aggregate Fair Market
Value of such vested Restricted Stock Units, including the Restricted Stock
Units credited to the Participant's RSU Account as dividend equivalents. Payment
to the Grantee shall be made in the form of NiSource Inc. common stock for all
whole and fractional RSUs.


Section 5. Election to Defer Receipt of RSU Shares. With respect to each annual
Award, the receipt of shares of common stock relating to the RSUs may be
deferred beyond the vesting date under the rules and procedures established
separately by the Company. A Grantee’s election to defer receipt of such shares
of common stock on the deferral election form provided by the Company will defer
the payment and income recognition, until the earlier of: (i) the date Grantee’s
service on the Board terminates for any reason or (ii) the Grantee’s specified
date of payment. In accordance with Code Section 409A, an election to defer
under this Section 5 generally must be made in the calendar year prior to the
year in which services related to those RSU’s are first performed. If the
Grantee is newly eligible to make a deferral election under this Agreement and
any other aggregated plan under Code Section 409A, however, the Grantee may make
an initial deferral election before the Date of Grant. Notwithstanding anything
to the contrary in this Agreement, shares of common stock will not be issued and
the Grantee shall have no rights of a stockholder in common stock issuable under
this Agreement to the extent that the Grantee has elected to defer the issuance
and receipt of such common stock; provided, however, that the Grantee shall
continue to receive dividend equivalent credits during the period of deferral
credited to the RSU Account at such times as provided in Sections 2 and 10(a) of
this Agreement. A Grantee’s properly filed election to defer receipt of RSU
shares under each Award shall evidence the time of payment of the RSU shares
elected by the Grantee. If, however, service as a member of the Board terminates
prior to the vesting date, any shares that would not have vested on the date of
termination will be cancelled regardless of an election on file. Notwithstanding
the foregoing, in the event that the Grantee separates from service before the
date of payment elected by the Grantee, vested RSUs will be payable as soon as
practicable (but in no event later than 60 days) after such separation from
service in a single payment of Shares.


Section 6. Delivery of Shares. If the Grantee dies before the Company has
distributed any portion of the vested Restricted Stock Units, the Company will
transfer any Shares payable with respect to the vested Restricted Stock Units in
accordance with the Grantee’s written beneficiary designation or to the
Grantee’s estate if no written beneficiary designation is provided.


Section 7. Securities Law Compliance. The delivery of all or any Shares that
relate to the Restricted Stock Units shall only be effective at such time that
the issuance of such Shares will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of
Shares under the Securities Act of 1933 or to effect any state registration or
qualification of the Shares that may be issued under this Agreement. The Company
may, in its sole discretion, delay the delivery of Shares or place restrictive
legends on Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of any exchange
upon which the Company's Shares are traded. If the Company delays the delivery
of Shares in order to ensure compliance with any state or federal securities or
other laws, the Company shall deliver the Shares at the earliest date at which
the Company reasonably believes that such delivery will not cause such
violation, or at such later date that may be permitted under Code Section 409A.







--------------------------------------------------------------------------------





Section 8. Restriction on Transferability. Except as otherwise provided in the
Plan, the Restricted Stock Units granted herein and the rights and privileges
conferred hereby may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated (by operation of law or otherwise), other than by will
or the laws of descent and distribution. Any attempted transfer in violation of
the provisions of this paragraph shall be void, and the purported transferee
shall obtain no rights with respect to such Restricted Stock Units.


Section 9. Grantee’s Rights Unsecured. The right of the Grantee or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s RSU Account or any other specific assets of the Company. All amounts
credited to the Grantee’s RSU Account shall constitute general assets of the
Company and may be disposed of by the Company at such time and for such
purposes, as it may deem appropriate.
    
Section 10.  No Rights as Stockholder or Nonemployee Director.


(a)
Unless and until Shares have been issued to the Grantee, the Grantee shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units subject to this Agreement; provided, however, that the
Grantee shall be entitled to receive dividend equivalent credits equal to the
dividends or other distributions declared on any Shares underlying the RSUs in
accordance with Section 2.



(b)
Nothing in this Agreement or the Award shall confer upon the Grantee any right
to continue as a Nonemployee Director of the Company or any Affiliate or to
interfere in any way with the right of the Company or any Affiliate to terminate
the Grantee’s service at any time.



Section 11.  Adjustments. If at any time while the Award is outstanding, the
number of outstanding Restricted Stock Units is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in the Plan, the number and kind of Restricted Stock Units shall be
adjusted in accordance with the provisions of the Plan. In the event of certain
corporate events specified in Article XVI of the Plan, any unvested or
undistributed Restricted Stock Units may be replaced by substituted Awards or
forfeited in exchange for payment of cash in accordance with the procedures and
provisions of Article XVI of the Plan.


Section 12.  Notices. Any notice hereunder by the Grantee shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof at the following address: Corporate Secretary, NiSource Inc., 801 East
86th Avenue, Merrillville, IN 46410-6271, or at such other address as the
Company may designate by notice to the Grantee. Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.


Section 13.  Administration. The administration of this Agreement, including the
interpretation and amendment or termination of this Agreement, will be performed
in accordance with the Plan. All determinations and decisions made by the
Committee, the Board, or any delegate of the Committee as to the provisions of
this Agreement shall be conclusive, final, and binding on all persons. This
Agreement at all times shall be governed by the Plan and in no way alter or
modify the Plan. To the extent a conflict exists between this Agreement and the
Plan, the provisions of the Plan shall govern. Notwithstanding the foregoing, if
subsequent guidance is issued under Code Section 409A that would impose
additional taxes, penalties, or interest to either the Company may administer
this Agreement in accordance with such guidance and amend





--------------------------------------------------------------------------------





this Agreement without the Consent of the Grantee to the extent such actions, in
the reasonable judgment of the Company, are considered necessary to avoid the
imposition of such additional taxes, penalties, or interest.


Section 14. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, without giving effect to the
choice of law principles thereof.


Section 15. Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Restricted Stock Units shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.


Section 16. Entire Agreement; Code Section 409A Compliance. This Agreement and
the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is pursuant to the terms of the Company’s
2010 Omnibus Incentive Plan (the “Plan”) and in the event of conflicts between
this Agreement and the Plan, the Plan shall govern. The applicable terms of the
Plan are incorporated herein by reference, including the definition of
capitalized terms contained in the Plan, and including the Code Section 409A
provisions of Section XIX of the Plan. This Agreement shall be interpreted in
accordance with Code Section 409A. This Agreement shall be deemed to be modified
to the maximum extent necessary to be in compliance with Code Section 409A’s
rules.


    If the Grantee is unexpectedly required to include in the Grantee’s current
year’s income any amount of compensation relating to the Restricted Stock Units
because of a failure to meet the requirements of Code Section 409A, then to the
extent permitted by Code Section 409A, the Grantee may receive a distribution of
cash or Shares in an amount not to exceed the amount required to be included in
income as a result of the failure to comply with Code Section 409A.


Section 17.    Evergreen Agreement and Future Grants. In accordance with Section
1, the Company will continue to grant Awards of Restricted Stock Units to the
Grantee annually. Such future Awards will be governed by the terms and
conditions of this Agreement and will be evidenced by a grant notice or
statement signed by the Company. Notwithstanding the foregoing, the Company
reserves the right to grant future Awards to the Grantee under different terms
and conditions from this Agreement. Such Awards will be evidenced by a new Award
Agreement signed by both the Company and the Grantee. In addition, the Company
reserves the right to cancel or terminate the grant of future Awards of
Restricted Stock Units to the Grantee and instead pay the Grantee for services
in the form of cash or other Awards.


IN WITNESS WHEREOF, the Company has caused this Award to be granted, and the
Grantee has accepted this Award, as of the date first above written.




NiSource Inc.


By: ______________________


Its: Vice President and Corporate Secretary


GRANTEE


By:   _____________________



